DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final rejection dated November 26, 2021. In the Response submitted on March 28, 2022, claims 1-2, 8-9, and 15-16 were amended. Therefore, claims 1-20 are currently pending and subject to the following final rejection.

Response to Arguments
 Applicant’s arguments filed on pages 9-11 of the Response concerning the previous rejection of the claims under 35 U.S.C.  103 have been fully considered but are moot in view of the amended references.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 have been amended to recite “…determining an appropriate transition time required to complete the transition plan for a particular type of vehicle according to an experience level of the at least one passenger in the particular type of vehicle.” Examiner notes the above bolded claim language is new matter.
Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2183). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation," Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998), MPEP 2163.
The closest support in the specification (as published) is reproduced below:
[0080] The dynamic parking plan component 420 may also determine an appropriate transition time required for each of the one or more entities for one or more types of vehicles to complete the customized transition plan. For example, an experienced driver may require less time for completing a customized transition plan for a particular vehicle as compared to less experienced drivers. Thus, using one or more IoT devices or computing systems, the vehicle 408 may broadcast, communicate, and/or alert/notify a driver in relation to the actions of the driver compared to the required actions of the customized transition plan. (emphasis added).
Therefore, the specification provides support for determining an appropriate transition time according to an experience level of a driver; however, the specification is silent regarding the experience level of a passenger. 
Claims 2-7, 9-14 and 16-20 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2020/0026279 to Rhodes et al. (hereinafter “Rhodes”) in view of U.S. Patent Application Publication No. 2017/0016732 to Ashton et al (hereinafter “Ashton”). 
In regard to claim 1, Rhodes discloses receiving input, by an autonomous vehicle, instructing the autonomous vehicle to travel from an initial location to a selected location, wherein the autonomous vehicle carries at least one passenger from the initial location to the selected location (Paras. 15, 29-30 and 101) (Embodiments of the disclosure include systems and methods, as well as autonomous vehicles, that include functionality allowing autonomous vehicles to (i.e., receiving input, by an autonomous vehicle, instructing the autonomous vehicle to travel) generate routing, select real estate options, identify locations of interest, and/or provide tours of real estate locations, neighborhoods, and so forth…  user may make selections of real estate properties (i.e., selected location) prior to entering the autonomous vehicle 110. In such instances, the computer processor(s) may determine the current location of the user, which may be a pick up location for the user (i.e., an initial location), and may cause the autonomous vehicle 110 to drive to the current location to pick up the user (i.e., travel from an initial location)…The user may indicate whether or not the user is interested in a tour of a neighborhood of the real estate option, such as House 1 (i.e., wherein the autonomous vehicle carries at least one passenger from the initial location to the selected location).)
Rhodes discloses determining a dynamic parking plan for the autonomous vehicle to travel from the selected location at a first time and return to the selected location at a second time according to a transportation network and one or more variable parking  according to a transportation network and one or more variable parking functions, wherein the at least one passenger is unloaded at the selected location such that, subsequent to unloading the at least one passenger at the selected location at the first time, the autonomous vehicle autonomously and continuously travels from the selected location at the first time, on a determined route, and back to the selected location at the second time, with no intervening destinations between the first time and the second time, in lieu of waiting at the selected location (Paras. 28, 38, 53, 55 and 101) (…the computer processor(s) may determine that the user has departed an autonomous vehicle 110 at the first location, and may determine that the user will return to the autonomous vehicle 110 within a length of time (i.e., first time/second time). For example, the user may indicate that the user will be done viewing the property within 10 minutes (i.e., a first time/second time), and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time. For example, the autonomous vehicle 110 may drive around the nearby area if parking is not possible (i.e., determining a dynamic parking plan for the autonomous vehicle to travel from the selected location at a first time and return to the selected location at a second time…wherein the at least one passenger is unloaded at the selected location such that, subsequent to unloading the at least one passenger at the selected location at the first time, the autonomous vehicle autonomously and continuously travels from the selected location at the first time, on a determined route, and back to the selected location at the second time, with no intervening destinations between the first time and the second time, in lieu of waiting at the selected location) - That is, Examiner is interpreting the autonomous vehicle driving around for 10 minutes, and returning to the first location at the end of the 10 minutes as reading on “travel from the selected location at a first time and return to the selected location at a second time” and that Para. 53 and 55’s explanation that the alternative to the waiting mode/no available parking and driving around is to actually perform a rideshare for another user, means Examiner is interpreting the waiting mode/no available parking and driving around as reading  on “continuously travels from the selected location at the first time, on a determined route, and back to the selected location at the second time, with no intervening destinations between the first time and the second time, in lieu of waiting at the selected location”. Route determinations may include retrieval and analysis of current traffic data and/or distance to destination determinations to determine an optimal route… (i.e., determine a dynamic parking plan…according to a transportation network and one or more variable parking functions).)
Rhodes discloses determining, for the dynamic parking plan, a transition plan of one or more transitions equal to traversing one or more edges of the transportation network on the determined route (Para. 38) (The autonomous vehicle 110 may drive around the nearby area if parking is not possible [and return to the property within 10 minutes]).
Rhodes does not explicitly disclose or teach, however, Ashton teaches wherein determining the transition plan for the dynamic parking plan includes determining an appropriate transition time required to complete the transition plan for a particular type of vehicle according to an experience level of the at least one passenger in the particular type of vehicle (Paras. 12 and 39-41) (…estimating a journey time for a journey between a…origin and…destination using historical data (i.e., determine an appropriate transition time required to complete the transition plan). The historical journey data may further comprise an indication of the type of vehicle used to make the historical journey… the vehicle type information associated with such a database entry may be utilized to further improve the accuracy of a journey time (i.e., for a particular type of vehicle)… Other possible known attributes of the historical journey that may also be recorded… include experience of the driver (e.g. from expert to novice) (i.e., an experience level of the at least one passenger)…. ] The database may be continuously updated…. by drivers of vehicles providing database entry information (i.e., the at least one passenger in the particular type of vehicle) when making journeys over the network of roads of the region…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the route determination (within the 10 minutes) of Rhodes to include the estimation of a journey time based on the vehicle type and experience of a driver, as taught by Ahston with the motivation of providing a more accurate journey time (See Para. 39 discussing improving the accuracy of the journey time using the historical journey data).
 In regard to claim 2, Rhodes discloses determining one or more actions to perform within the dynamic plan, wherein the one or more actions include traversing the one or more edges of the transportation network (Para. 38) (The autonomous vehicle 110 may drive around the nearby area (i.e., traversing the one or more edges of the transportation network) if parking is not possible.)
In regard to claim 4, Rhodes discloses further including defining the one or more variable parking functions according to a travel time function that determines an amount of time for the autonomous vehicle to travel (Para. 38) (For example, the user may indicate that the user will be done viewing the property within 10 minutes (i.e., defining the one or more variable parking functions), and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time. For example, the autonomous vehicle 110 may drive around the nearby area (i.e., determines an amount of time for the autonomous vehicle to travel) if parking is not possible.
In regard to claim 5, Rhodes discloses restricting the autonomous vehicle to be within at least a defined amount of time from the selected location (Para. 38) (For example, the user may indicate that the user will be done viewing the property within 10 minutes and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time (i.e., restrict the autonomous vehicle within at least a defined amount of time from the selection location).)
In regard to claim 6, Rhodes discloses dynamically adjusting the dynamic parking plan according to one or more contextual factors (Paras. 28) ( Route determinations may include retrieval and analysis of current traffic data and/or distance to destination determinations to determine an optimal route…the computer processor(s) may determine map data, which may include traffic data in real-time, to determine a route from a current location of the autonomous vehicle to the location of the first real estate option).
In regard to claim 8, Rhodes discloses one or more computers with executable instructions that when executed cause the system to perform a method (Paras. 15, 103-104 and 108) (Embodiments of the disclosure include systems and methods, as well as autonomous vehicles, that include functionality allowing autonomous vehicles to generate routing…using computer/program instructions).
Rhodes in view of Ashton teaches the other elements of claim 8, as discussed above in regard to claim 1.
In regard to claim 9, Rhodes discloses the other elements of claim 9, as discussed above in regard to claim 2.
In regard to claim 11, Rhodes discloses the other elements of claim 11, as discussed above in regard to claim 4.
In regard to claim 12, Rhodes discloses the other elements of claim 12, as discussed above in regard to claim 5.
In regard to claim 13, Rhodes discloses the other elements of claim 13, as discussed above in regard to claim 6.
In regard to claim 15, Rhodes discloses a computer program product for dynamic parking for autonomous vehicles by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that performs a method (Paras. 15, 108) (These computer program instructions may also be stored in a computer-readable storage medium (CRSM) that upon execution may direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable storage medium produce an article of manufacture including instruction means that implement one or more functions or operations specified in the flow diagrams)
Rhodes in view of Ashton teaches the other elements of claim 15, as discussed above in regard to claim 1.
In regard to claim 16, Rhodes discloses the other elements of claim 16, as discussed above in regard to claim 2.
In regard to claim 18, Rhodes discloses the other elements of claim 18, as discussed above in regard to claim 5.
In regard to claim 19, Rhodes discloses the other elements of claim 19, as discussed above in regard to claim 6.

Claims 3, 7, 10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Ashton, as applied to claims 1, 8 and 15, and further in view U.S. Patent Application Publication No. 2017/0219364 to Lanthrop et al. (hereinafter “Lanthrop”).
In regard to claims 3 and 10, Rhodes in view of Ashton does not explicitly disclose or teach, however, Lanthrop teaches defining the one or more variable parking functions according to a congestion cost function that minimizes a total congestion cost by autonomous vehicle. (Para. 26) (According to certain exemplary embodiments disclosed herein, systems and methods are configured to process, plan and optimize a route to one or more destinations using a semi-autonomous or fully autonomous vehicle (e.g., an automatic driving route planning application or "ADRPA"). Route optimization for typical navigation systems are mostly concerned with analyzing parameters of travel time and/or distance, and reducing one and/or the other. In other configurations, navigation systems may be optimized according to parameters set by a user (i.e., defining the one or more variable parking functions), such as the avoidance to toll roads (i.e., according to a congestion cost function minimizes a total congestion cost by autonomous vehicle), traveling along a scenic route, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal route of Rhodes in view of Ashton to also take into account other analyzing parameters (e.g., avoid toll roads) as taught by Lanthrop with the motivation of providing customized parameters for user satisfaction.
In regard to claims 7, 14, and 20, as discussed above in regard to claims 1, 8 and 15, Rhodes discloses that the traveling is from the selected location and returning to the selected location. Rhodes in view of Ashton does not explicitly disclose or teach, however, Lanthrop teaches dynamically building a graph of the transportation network having one or more nodes and one or more edges (Paras. 29-33) (The specific route planning may be based on any number of approaches, including a network or graph-based approach (i.e., dynamically building a graph of the transportation network) and a grid-based approach. For network-based route planning, sometimes referred to as route planning, finds the shortest path using a network or directed weighted graph as a world model. Such approaches may be useful when the solution set for a path planning algorithm must be chosen from a fixed set of predefined paths. Furthermore, with network based analysis, no paths outside of the initial fixed set can be considered. The most recognizable application for this kind of modeling is the selection of the "best" route in a network of roads. The basic model for this application treats road intersections as graph nodes and roads as graph edges (i.e., having one or more nodes and one or more edges).
Rhodes in view of Ashton does not explicitly disclose or teach, however, Lanthrop teaches performing a heuristic search according to a travel time function (Para. 26, 30-33, 45) (Route optimization for typical navigation systems are mostly concerned with analyzing parameters of travel time and/or distance, and reducing one and/or the other…A first route is processed in the system 304, which minimizes length (e.g., distance and/or time) between a starting position and the destination location input by the user (i.e.,  according to a time travel function)…Edge weights may be assigned based on physical properties of the road such as distance or travel time (i.e., according to a travel time function). There may exist a simple function that gives a lower bound estimation of the graph distance between a given node and the destination node. For example, in a road network where an edge weights represent road lengths (or travel time as discussed above) and nodes represent road intersections, the minimum possible distance between any node and the destination node is the Euclidean distance between the two corresponding intersections. The A* ("A Star") algorithm uses this minimal heuristic measurement to improve path finding efficiency ….The minimal heuristic is a simplified measure that is guaranteed to be less than or equal to the shortest graph distance between two given nodes (i.e., performing a heuristic search). In most route planning algorithms the Euclidean distance may be used as minimal heuristic between two nodes because it is simple and easy to calculate.)
Rhodes in view of Ashton does not explicitly disclose or teach, however, Lanthrop teaches traversing the one or more edges according to the heuristic search for traveling (Paras. 323-33) (The A* algorithm uses the path distance from the source plus the given minimal heuristic measure to the destination to determine the search order of potential nodes. This strategy may be advantageous because this value represents the minimum possible path distance through the given node and also generally serves as a good estimation of total path length. Also, it uses the heuristic to prune the search tree of unnecessary branches by comparing the minimum possible path distance (again the path distance from the source plus the minimal heuristic) through the given node with previous computed path lengths (i.e., traversing the one or more edges according to the heuristic search for traveling).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the optimal route of Rhodes in view of Ashton to include the network or graph-based approach of route planning of Lanthrop in order to provide a more efficient way to meet user specified parameters (e.g., travel time) (See Para. 26 of Lanthrop). 
In regard to claim 17, Rhodes discloses defining the one or more variable parking functions according to a travel time function that determines an amount of time for the autonomous vehicle to travel (Para. 38) (For example, the user may indicate that the user will be done viewing the property within 10 minutes (i.e., defining the one or more variable parking functions), and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time. For example, the autonomous vehicle 110 may drive around the nearby area (i.e., determines an amount of time for the autonomous vehicle to travel) if parking is not possible.
Rhodes in view of Ashton does not explicitly disclose or teach, however, Lanthrop teaches defining the one or more variable parking functions according to a congestion cost function that minimizes a total congestion cost by autonomous vehicle. (Para. 26) (According to certain exemplary embodiments disclosed herein, systems and methods are configured to process, plan and optimize a route to one or more destinations using a semi-autonomous or fully autonomous vehicle (e.g., an automatic driving route planning application or "ADRPA"). Route optimization for typical navigation systems are mostly concerned with analyzing parameters of travel time and/or distance, and reducing one and/or the other. In other configurations, navigation systems may be optimized according to parameters set by a user (i.e., defining the one or more variable parking functions), such as the avoidance to toll roads (i.e., according to a congestion cost function minimizes a total congestion cost by autonomous vehicle), traveling along a scenic route, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal route of Rhodes in view of Ashton to also take into account other analyzing parameters (e.g., avoid toll roads) as taught by Lanthrop with the motivation of providing customized parameters for user satisfaction.

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2017/0138751 to Martyniv et al. (hereinafter “Martyniv”). Martyniv discloses a personalized estimation of travel time based on drivers’ ability to execute maneuvers, wherein slower or more inexperienced drivers may execute some maneuvers more slowly based on their inexperience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628